Title: To James Madison from Josef Yznardy, 10 November 1806
From: Yznardy, Josef
To: Madison, James



Sir,
Consular Office of the United States, Cadiz 10th. November 1806.

The delicacy of my honorable way of thinking, the integrity of my proceedings in the Service of that Government has forced me to molest you Sir with innumerable representations untill I proved the falsity of the accusations public & private against me of my want of personal attendance to the Consular Office under my care; as after my Voyages to that Continent  and Madrid (having been of great Service while in the latter as Mr. Pinckney can inform) the absences made were and will be now & then to my Country House at Rota distant only an hour from this City to fortify my health & spirits after the fatigues and troubles that I pass here; where I daily dispatch what offers and ready to come here whenever it is any ways necessary, as I have proved by the various Vouchers remitted to that Office.
Since the Year 1795, I am serving this Employ with honor, and notwithstanding I find myself persecuted in the Public Papers being persuaded that our President, you Sir, nor any other public Person has given the least notice to such base and unfounded attacks.
If I was not embroiled as I am in various Consular Affairs resulting from the War before last, by which I am in advance for very large Sums believe me Dear Sir that I would have long ago made demission of the Consular office, which I will do the moment I am reimbursed,  with the only idea that the difference of administration of another may be Known while I live.  I hope in the rectitude and justification of our President that he will make Known my ancient merits to Congress, that been persuaded of the same they will allow me the just satisfaction they may judge I deserve.  With Sentiments of gratitude, I am Sir, Your most ob. humble Servant

Josef Yznardy

